Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Zhang et al, US 2018/0215982, discloses a microencapsulated phase change material (see abstract).  It is further taught by Zhang et al that the microencapsulated phase change material comprises a core material and a shell material (see paragraph 50), that the microcapsules have a size of less than 100 microns (see paragraph 55), that the core material contains methyl palmitate (i.e. a partitioning modifier; see paragraph 23), and that the encapsulate contains tris (2-hydroxy ethyl) isocyanurate triacrylate (see Examples 1-10), additional polymers (see Examples 1-10), and polyvinyl alcohol (i.e. an emulsifier; see Examples 1-10).  However, patentee differs from applicant in that Zhang et al does not teach or suggest in general a microencapsulated phase change material that contains a perfume raw material core, a partitioning modifier, and the specific shell required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 7, 2022